Title: The Warrant and Petty Officers of the Ranger: Petition to the American Commissioners, 15 June 1778
From: Warrant and Petty Officers of the “Ranger”
To: 


Ranger Road of Brest June 15th: 1778
To the honorable the Commissioners from the united States of America.
The Petition and Remonstrance of the warrant and petit Officers on Board the Continental Ship of War Ranger humbly sheweth:
That your Petitioners with a view of maintaining their Families and serving their distressed and injured Country, entred chearfully to serve on board the Ranger under the Command of Capt. Jones, some for a Cruize others for twelve Months. After our signing in the entry Book against our Names by Capt. Jones’s Orders is put, and while absent from the Eastern States, which words were not in the Roll we first sign’d, to the Rendez-vous (which can now be produced). None of Us may it please your honours, apprehended that we were to be deluded and deceiv’d in the manner we have been, and are like to be; We were inform’d that Capt. Jones was a Man of Honour which to Our Sorrow we are obliged to declare from Our Own Experience, is quite the reverse, his Government arbitrary his Temper and Treatment insufferable, for the most trivial matters threatening to Shoot the Person or Persons whom he in sallies of Passion chooses to call Ignorant or Disobedient, not to recount many Instances of His Behaviour which to us and every of the Ship’s Company has been and still is Disagreable, we humbly request that Your Honours would please to take our unhappy situation into consideration, and give Orders that We may return to America: that We may have the pleasure of providing for Our Families and serving our Country with Chearfulness; which it may please your Honours we are sorry to inform You we never can do under the Command of Capt. Jones. And Your Petitioners as in duty bound shall ever pray


James Falls Gunner
Richard Wilson Boatswain
Thomas Walden Carpenter
John Seaward Masters Mate
William Farrant Dito
Thomas Palmer James gunners mate
Williams Evers Boatswains mate
James Gooch Captns. Clk.
Joseph Green Prize Master
Jacob Walden Steward
Edward Gale Carpenters Mate
Joel Hutchings Cooper
John Ricker Sargen
John Arney Bostswane youman
Samuel Knap CookJonathan Yong Armerer




Jacob Muchmore
}
Quartermasters


John Jackson



John Shapley Cockswain
John Bettenham Captains Steward
Edward Myer Boatswains Mate
Thomas Mead Gunners youman
Thomas Low Captain forcastle
Petter marcom Ditto
Thomas Becke [?]
John Caverly Serjant
John Wheeler Quarter Master
Joseph Racklyeft 


 
Addressed: Honble. Benjamin Franklin Esqr. / Commissioner / for the united States of America / at / Paris / To be communicated
Endorsed by John Adams: Petition from the Rangers Men
